Citation Nr: 1215403	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-26 030	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Grabia, Counsel




INTRODUCTION

The appellant served on active duty from February 22, 1979 to March 15, 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appellant was scheduled for a Travel Board hearing in May 2011 which she postponed.  The hearing was rescheduled for October 2011 and again postponed.  The hearing was rescheduled to January 2012; however the Veteran did not report for the hearing.  Therefore, the hearing request is deemed withdrawn and the Board will proceed to decide the appeal.  38 C.F.R. § 20.704 (2011).


FINDINGS OF FACT

1.  The claimant had a pre-existing right knee disability upon entry into service in February 1979.

2.  The claimant's right knee disability did not increase in severity during her brief period of service and therefore was not aggravated by service. 

3.  The competent evidence is against finding that the claimant has a current right hip disability that is etiologically related to a disease, injury, or event in service.

4.  The competent evidence is against finding that the claimant has a current left hip disability that is etiologically related to a disease, injury, or event in service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1131, 1132, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).

2.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  The criteria for service connection for a left hip disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notice requirements were met in this case by letter sent to the claimant in March 2008.  The letter advised the claimant of the information necessary to substantiate her claims, and of her and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also advised the claimant of how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case in the March 2008 letter.  The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been provided with every opportunity to submit evidence and argument in support of her claims and to respond to VA notices.

The Board concludes that VA's duty to assist has been satisfied.  The claimant's enlistment and discharge examinations, service treatment records, and VA medical records are in the file.  The claimant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

While the record shows that the claimant was not afforded a VA examination, the Board finds that a remand for a VA examination is not required. The Board has reached this conclusion because except for the right knee complaints noted three days after she began training in service, service treatment records are negative for the claimed right and left hip disorders.  The post-service record is negative for the claimed disorders for decades, after her separation from active duty, and the Board does not find the lay statements from the claimant regarding worsening or continuity of symptomatology competent and credible evidence for reasons that will be explained below.  See 38 U.S.C.A. § 5103A (d); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Private treatment records have not been identified by the claimant and are thus not available.  VA treatment records beginning in 2008, 29 years after service, reveal a history of multiple motor vehicle accidents beginning in 1995 resulting in several neck fusions, severe chronic pain syndrome, and mental disabilities.  In addition the claimant apparently underwent a single compartment right knee replacement in 2003, as reported in VA treatment records.    

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the claimant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Claims

The claimant contends that her right knee disorder, which pre-existed her military service, was aggravated by service.  The claimant also contends that she has a current right hip and a left hip disorder which were caused by her military service.  It is also requested that the claimant be afforded the benefit of the doubt.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).   In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service. 38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.   See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For purposes of service connection pursuant to § 1110 and § 1131, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; Id, at 263 (Nebeker, C.J., concurring in part and dissenting in part). 

Aggravation is a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  In this regard, a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See 38 C.F.R. § 3.306(a); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands -- that is, that the Veteran was in sound condition at entry to service as to the disability for which she seeks service connection -- must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence. Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507   (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995). 


I.  Right knee disorder

The claimant's February 15, 1979 entry examination was silent as to any right knee disorder.  The claimant did not note that she had incurred a right knee injury less than a year earlier in high school.  

In a March 13, 1979 medical evaluation to discharge the claimant from service for a disqualifying preexisting condition; it was noted that on February 27, 1979 on her 3rd day of training, she reported to sick call complaining of right knee pain after lifting a 70 pound weight.   She also reported a recent fall.  She reported similar pain in September 1978 during weight lifting class in school.  She was evaluated at that time by a doctor and placed in a posterior splint for 6 weeks.  The diagnosis had been"torn cartilage and ligament."  

Examination revealed moderate tenderness in the popliteal area with limitation of flexion and extension.  There was no swelling or ecchymosis.  The clinical assessment was a right knee ligament strain.  She was treated with an ace bandage, crutches, and aspirin.  A February 28, 1979 orthopedic evaluation confirmed the history of a preservice right knee injury with ligamentous injury.  The clinical impression was medial meniscus tear and possible tendinitis, right knee.  It was determined that the right knee condition was not a line of duty injury.  It had not been aggravated in service beyond the normal progression of the disease.  The claimant was recommended for an EPTS discharge.   

The March 1979 medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). 

Therefore, since the uncontradicted medical evidence of record shows that when examined 12 days after enrollment into service a disorder diagnosed as a pre-existing right knee medial meniscus tear, and possible tendinitis was noted, the Board finds that there is clear and unmistakable evidence that the Veteran's right knee disorder pre-existed service.  See 38 U.S.C.A. § 1111 (West 2002) 

Having found that the claimant's right knee disorder preexisted her military service, the presumption of soundness is still not rebutted unless there is also clear and unmistakable evidence that the disability was not aggravated by service.  See 38 C.F.R. § 3.306(b); Wagner, supra.

In this regard, the Board notes that the claimant has alleged, in substance, that she had problems with right knee pain and swelling while on active duty and that the right knee condition was permanently worsened by military service.  Moreover, the Board finds that the claimant is both competent and credible to report on what she can see and feel such as having right knee pain and swelling while on active duty, because these symptoms are observable by a lay person.  However diagnosing a permanent worsening of the preexisted right knee disorder requires special medical training that the claimant does not have and therefore it is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the claimant's lay opinion in the record that her military service caused a permanent worsening of her preexisted right knee disorder is not competent evidence. Routen v. Brown, 10 Vet. App. 183, 186   (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).
The Board again notes the March 13, 1979 medical evaluation to discharge the claimant from service which confirmed the preexisting right knee condition was not aggravated beyond its normal progression during her brief period of service.  

The Board notes the absence of post-service treatment records for complaints and/or treatment for a right knee disorder until July 2008 VAMC treatment records reported right knee medial side pain to palpation.  X-rays at that time did not reveal any pathology.  The claimant was further evaluated by an orthopedic surgeon in September 2008 at which time she acknowledged undergoing a unicompartmental right knee replacement in 2005.  X-rays revealed an intact prosthesis.  She denied any history of an injury or traumatic event.  

Given the above, the Board finds more compelling the service treatment records, including the March 13, 1979 medical evaluation; than any lay claim found in the record alleging that her right knee disorder underwent any permanent worsening while on active duty.  Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact). 

Moreover, given the absence of any post-service treatment for a right knee disorder for many years post service; and the fact that as a lay persons the claimant is not competent to provide a medical opinion as to the claimant's right knee disorder being made worse by her military service, the Board finds that the record contains clear and unmistakable evidence that the claimant's right knee disorder was not worsened by her military service.  See 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. §§ 3.304(b), 3.306(a); VAOPGCPREC 3-2003.  Accordingly, the Board finds that the record also contains clear and unmistakable evidence that the claimant's right knee disorder was not aggravated by service and entitlement to service connection must be denied even though the record shows that she entered military service with this disability. Id.  

Having decided that the claimant's right knee disorder clearly and unmistakably preexisted her military service and the record contains clear and unmistakable evidence that the right knee disorder was not aggravated by that service, the Board finds that service connection is not warranted for a right knee disability because the presumption of soundness has been rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 3.304, 3.306, Wagner, supra.

II.  Right and left hip disorders

The Board will next consider whether the claimant's bilateral hip disorders were directly caused by her military service.

As to service incurrence under 38 C.F.R. § 3.303(a) , the Board finds that the claimant is both competent and credible to report on what she can see and feel such as experiencing pain and discomfort in her bilateral hips since service even when not documented in her service treatment records.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

However, the service treatment records and the March 1979 discharge examination are negative for complaints or treatment for symptoms of and/or a diagnosis of any hip disorders.

The Board finds that diagnosing bilateral hip disorders requires special medical training that the claimant does not have and therefore it is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.   Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the claimant's lay opinion that she incurred bilateral hip disorders while on active duty is not competent evidence.  Routen, supra; See also Bostain, supra. 

Give the above, the Board finds more compelling the service treatment records, including the March 1979 discharge examination, which are entirely negative for complaints, treatment, or diagnosis of any bilateral hip disorder in service; than the claimant's claim of having symptoms of and/or a diagnosis of these disorders while on active duty. See Forshey, supra. 

Accordingly, entitlement to service connection for a right and a left hip disorder based on in-service incurrence must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the claimant's separation from active duty in March 1979 and the first complaints of bilateral hip pain in the 2008 VAMC treatment records to be compelling evidence against finding continuity.  Put another way, the 29 year gap between the claimant's discharge from active duty and the first evidence of the claimed right and left hip disorders weighs heavily against her claims. See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

In this regard, the Board acknowledges, as it did above, that the claimant is competent to give evidence about what she sees and feels; for example, she is competent to report that she had hip pain, and observable symptoms of a right and left hip disorder while on active duty and since that time even when not documented in her medical records. See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra. 

However, upon review of the claims file, the Board finds the claimant's assertions that she has had her current bilateral hip disorders since service not to be credible.  In this regard, the claims are contrary to what is found in the service and post-service medical records. 

The Board must give more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for any right and left hip disorders for 29 years following her separation from active duty, than any claims by the claimant to the contrary. Therefore, entitlement to service connection for a right and a left hip disorder based on post-service continuity of symptomatology must be denied. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for competent and credible opinions finding a causal association or link between the claimant's right and left hip disorders and an established injury, disease, or event of service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

Based on the discussion above, the Board finds that service connection for a right and a left hip disorder is not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for a right and a left hip disorder. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt. 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.   See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a right hip disorder is denied.

Entitlement to service connection for a left hip disorder is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


